 2 04DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the foregoing and the record as a whole it is apparentthat the plastic-mold operator does not possess the skillsusually associated with a craft employee. Nor does he havesuch a community of interest with molders and coremakers as towarrant his inclusion in the molders unit. On the contrary hisinterests are more closely allied with those of the productionand maintenance employees. Therefore we find that the plastic-mold operator is appropriately included in the production andmaintenance unit represented by the United Steelworkers ofAmerica, CIO.55 Although the Steelworkers did not appear at the reopened hearing,it did intervene in theoriginal hearing in this case.Furthermore the Employer testified that it had signed a contractwith the Steelworkers on October 31, 1952,covering plastic-mold operators,thus it is apparentthat the Steelworkers is willing to represent this classification as part of its unit.STAINLESS WELDED PRODUCTS, INC.andLOCAL 274,UNITED ASSOCIATION OF JOURNEYMEN AND APPREN-TICES OF THE PLUMBING AND PIPEFITTING INDUSTRY,AFL, Petitioner. Case No. 2-RC-5019. April 17, 1953SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election issued bytheBoard in the above-entitled proceeding on November 3,1952, an election by secret ballot was conducted on November24, 1952, under the direction and supervision of the RegionalDirector for the Second Region, among the employees of theEmployer in the unit found to be appropriate. At the close ofthe election a tally of ballots was furnished the parties. Thetally shows that 67 ballots were cast, of which 27 were for thePetitioner,24were against the Petitioner, and 16 werechallenged. No objections to the conduct of the election werefiled by either of the parties.As the challenged ballots were sufficient in number to affectthe results of the election, the Regional Director, pursuant tothe Board's Rules and Regulations, conducted an investigationand, on February 26, 1953, issued and served upon the partieshis report on challenges. In his report, the Regional Directorrecommended that challenges to the ballots of Genino (Jerry)Agresti,RobertMasalski,Aroy Williams, Albert Johnson,Frank Greb, Ennio Dellavia, and Louis Ricco be sustained,and that the challenges to the ballots of Frank Cavalier, FrankMorgan, Louis Zawada, Bernard Bentsen, Xavier Boguslawski,John Impomeni, John Kelly, Valgene Lloyd, and Elwood Renniebe overruled and that these ballots be opened and counted. ThePetitioner duly filed exceptions to the Regional Director'srecommendations with respect to the ballots cast by the individ-uals considered below.'1 As no exceptionshave been filed to theRegionalDirector's recommendationswith respectto the ballots cast by Aroy Williams, Albert Johnson, Frank Greb, Ennio Dellavia, and LouisRicco,we shall adopt these recommendations and sustainthe challenges.104 NLRB No. 18. STAINLESS WELDED PRODUCTS, INC.205Genino(Jerry)Agresti:The Employer challenged Agresti'sballot on the ground that he had been discharged for cause beforethe election.The Regional Director recommended that thechallenge be sustained.The Petitioner contends that Agrestiwas discharged for his union activities and that therefore hewas eligible to vote. However, as no unfair labor practicecharge has been filed,we agree with the Regional Director that,for the purpose of this proceeding,Agresti was presumptivelydischarged for cause.Accordingly,we shall sustain the chal-lenge to Agresti's ballot.Frank Cavalier,Frank Morgan, Louis Zawada, BernardBentsen:The Petitioner challenged the ballots of these em-ployees on the ground that they were supervisors.Cavalier,Morgan, and Zawada are classified on the Employer's recordsas foremen. In its Decision and Direction of Election,the Boardfound, in accordance with the agreement of the parties and theuncontradicted testimony,that foremen were nonsupervisoryemployees to be included in the unit.Bentsenhas been employedsince the end of September 1952 as a group leader or as a fore-man. The Regional Director'sinvestigation discloses thatBentsen has substantially the same duties and responsibilitiesas Zawada, with whom he alternates shifts in the brake depart-ment every week.As there is nothing in the Petitioner's exceptions establishingthat the foregoing employees were in fact supervisors,we findthat they are eligible to vote and shall overrule the challengesto their ballots.Xavier Boguslawski,John Impomeni, John Kelly, ValgeneLloyd:The Petitioner contends that these employees weretransferred from Stainless Products,Inc., another company,for the purpose of influencing the election.The Regional Direc-tor's report discloses that these employees have been in theEmployer's employ since before the election and continuouslythereafter past the date of the election.No charges have beenfiled alleging that any of these employees were transferred inviolation of the Act. In view of the foregoing,we shall overrulethe challenges to the ballots of these employees.RobertMasalski:The Board agent challenged Masalski'sballot because his name did not appear on the eligibility list.The Regional Director'sreport reveals that Masalski hasbeen continuously employed by Stainless Products,Inc., andnot by the Employer herein, since October 6,1952, before theeligibility date.Accordingly,we shall,in agreement with theRegional Director,sustain the challenge to Masalski's ballot.Elwood Rennie: The Petitioner challenged the ballot of thisemployee on the ground that he is a supervisor. It appearsfrom the Regional Director's report that Rennie is classifiedas a shop inspector whose duties include the inspection andtesting of welded pipe. He is hourly rated,punches a timeclock,and spends most of his working time in the Employer'syard in close proximity to material handlers who are includedin the unit.In the course of his work Rennie may give routineinstructions to other employees with respect to the unloadingof trucks or the packing of cases. In view of the foregoing, 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDwe find that Rennie is not a supervisor as defined in the Act.Accordingly,we shall overrule the challenge to his ballot.DIRECTIONIT IS HEREBY DIRECTED that, as a part of the investi-gation to ascertain representatives for the purposes of collec-tive bargaining with Stainless Welded Products, Inc., JerseyCity, New Jersey, the Regional Director for the Second Regionshall,pursuant to the Rules and Regulations of the NationalLabor Relations Board, within ten (10) days from the date ofthisDirection, open and count the ballots of Frank Cavalier,FrankMorgan,LouisZawada,Bernard Bentsen, XavierBoguslawski, John Impomeni, John Kelly, Valgene Lloyd,and Elwood Rennie, and shall thereafter prepare and, causeto be served upon the parties a revised tally of ballots, in-cluding therein the count of the said challenged ballots.HAFFENREFFER & CO., INC.andFRED LESTERLOCAL NO. 14, INTERNATIONAL UNION OF UNITED BREW-ERY, FLOUR, CEREAL, SOFT DRINK AND DISTILLERYWORKERS OF AMERICA, CIOandFRED LESTER. CasesNos. 1-CA-1208 and 1-CB-192. April 20, 1953DECISION AND ORDEROn December 31, 1952, Trial Examiner William F. Scharni-kow issued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondents had engaged in and wereengaging in certain unfair labor practices and recommendingthat they cease and desist therefrom and take certain affirm-ative action, as set forth in the copy of the Intermediate Re-port attached hereto. Thereafter the Respondents filed excep-tions to the Intermediate, Report and supporting briefs.Respondent Employer's and Respondent Union's requestsfor oral argument are hereby denied. The record, including theexceptions and briefs, adequately presents the issues and posi-tions of the parties.The Board' has reviewed the rulings made by the TrialExaminer and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner except as modi-fied below.:1Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated its powersin connection with thiscase to a three-member panel[Members Houston,Murdock, andStyles].IWe find that,since no union-security agreement was in effect at the time when the Re-spondent Union requested Lester's discharge and when Respondent Employer discharged him,the RespondentEmployercommitted unfair labor practiceswithin themeaning of Section 8104 NLRB No. 24.